1     CENTER FOR DISABILITY ACCESS
      Raymond G. Ballister, Jr., SBN 111282
2     Mark Potter, Esq., SBN 166317                                                   JS-6
      Phyl Grace, Esq., SBN 171771
3     Elliott Montgomery, Esq, SBN 279451
      Mail: PO Box 262490
4     San Diego, CA 92196‐2490
      Delivery: 9845 Erma Road, Suite 300
5     San Diego, CA 92131
      (858) 375‐7385; (888) 422‐5191 fax
6     phylg@potterhandy.com
7     Attorneys for Plaintiff

8     SAGE LAW PARTNERS, P.C.
      Darrel C. Menthe , SBN 186252
9
      9696 Culver Bouleveard, Suite 301
      Culver City, Ca 90232
      T: (310)388‐4872
10    F: (310)388‐4871
      E: dmenthe@sagelawpartners.com
11
      Attorney for Defendant
12
                                       UNITED STATES DISTRICT COURT
13                                    CENTRAL DISTRICT OF CALIFORNIA
14
      Brian Whitaker,                             Case No. 2:18‐CV‐07313‐R‐MRW
15
                  Plaintiff,
16        v.                                      CONSENT DECREE AND ORDER
17    611 Wilshire Properties, a California       Honorable R. Gary Klausner
      General Partnership; and Does 1‐10,
18
                  Defendants.
19

20
     TO THE COURT, ALL INTERESTED PARTIES AND ATTORNEYS OF RECORD:
21

22
     1.        Plaintiff, BRIAN WHITAKER, filed this action (known as Case No. 2:18‐CV‐07313‐R‐MRW)
23
     against Defendants seeking money damages and injunctive relief for, inter alia, violations of the
24
     Americans with Disabilities Act of 1990 (the "ADA"), Unruh Civil Rights Act and corresponding state
25
     law claims, as well as common law claims, in the United States District Court for the Central District
26
     of California on June 1, 2018. Dkt.1. Defendants 611 WILSHIRE PROPERTIES, a California General
27
     Partnership ("Defendants") filed their Answer on September 18, 2018.
28
                                          CONSENT DECREE AND ORDER
                                                   Page 1 of 4
1           2.       Defendants and Plaintiff (collectively sometimes referred to herein as the “Parties”

2    or separately as a “Party”) wish to settle the portion of the case relating to issues of injunctive relief

3    and hereby desire to enter into this Consent Decree. The Parties hereby enter into this Consent

4    Decree and Order for the purpose of resolving certain specified aspects of the lawsuit without the

5    need for protracted litigation, and without the admission of any liability by either Party whatsoever,

6    including but not limited to liability as to the issues of damages and/or fees.

7           JURISDICTION:

8           3.       Plaintiff asserts that the Court has jurisdiction of this matter for alleged violations of

9    the Americans with Disabilities Act of 1990, 42 U.S.C. 12101, et seq., pursuant to supplemental

10   jurisdiction under California’s Unruh Civil Rights Act, and 28 U.S.C. §1331, §1343(a)(3) and (a)(4)

11   and §1391(b).

12          4.       In order to avoid the costs, expense, and uncertainty of protracted litigation, the

13   Parties agree to entry of this Order to resolve all claims regarding injunctive relief raised in the

14   above‐entitled Action. Accordingly, the Parties agree to the entry of the proposed Order related to

15   this Consent Decree without trial or further adjudication of the issues addressed herein.

16          WHEREFORE, the Parties hereby agree and stipulate to the Court’s entry of this Consent

17   Decree and Order, which provides as follows:

18          SETTLEMENT OF INJUNCTIVE RELIEF:

19          5.       This Order shall be a full, complete, and final disposition and settlement of Plaintiff’s

20   claims against Defendants and any other parties for injunctive relief that have arisen out of the acts

21   and/or omissions alleged, or which could have been alleged, in the subject Complaint.

22          6.       The Parties agree and stipulate that the corrective work will be performed in

23   compliance with Exhibit “A” attached hereto.

24          7.       Remedial Measures: The corrective work agreed upon by the Parties is attached

25   here to as Exhibit “A”. Defendants agree to undertake all of the remedial work set forth therein.

26          8.       Timing of Injunctive Relief: Exhibit “A” also includes the estimated timeframe for

27   completing the work described therein. In the event that unforeseen difficulties prevent

28   Defendants from completing any of the agreed‐upon injunctive relief within the timeframes
                                            CONSENT DECREE AND ORDER
                                                     Page 2 of 4
1    specified, Defendants or their counsel will notify Plaintiff’s counsel, in writing, within fifteen (15)

2    days after discovering any such difficulties. Defendants, or their counsel, will promptly notify

3    Plaintiff’s counsel when the corrective work is complete, and in any case, will provide a status

4    report on or before December 31, 2019.

5           ISSUES RELATED TO DAMAGES, ATTORNEYS FEES, LITIGATION EXPENSES, AND COSTS

6    REMAIN UNRESOLVED:

7           9.      The Parties have not reached an agreement regarding Plaintiff’s claims for damages,

8    attorneys’ fees, litigation expenses and costs in this Action (collectively, the “Unresolved Issues”).

9    These Unresolved Issues shall be the subject of further negotiation, settlement, litigation, and/or

10   motions to the Court. Should the Parties later reach an agreement regarding the Unresolved Issues,

11   the terms of that agreement will be set forth in a separate settlement agreement. Nothing set forth

12   herein shall be deemed to in any way limit or effect a waiver of either Parties’ past, present, or

13   future rights and/or remedies to recover damages, attorneys’ fees, litigation expenses, or costs in

14   connection with each of their alleged losses, costs, damages, claims, and causes of action as set

15   forth in each of the operative pleadings or otherwise.

16          ENTIRE CONSENT ORDER:

17          10.     This Consent Decree and Order and Exhibit “A” to the Consent Decree, which is

18   incorporated herein by reference as if fully set forth in this document, constitute the entire

19   agreement between the signing Parties on all matters of injunctive relief, and no other statement,

20   promise, or agreement, either written or oral, made by any of the Parties or agents of any of the

21   Parties, that is not contained in this written Consent Decree and Order, shall be enforceable

22   regarding the matters of injunctive relief specifically described herein.

23          TERM OF THE CONSENT DECREE AND ORDER:

24          11.     This Consent Decree and Order shall be in full force and effect for a period of

25   twenty‐four (24) months after the date of entry of this Consent Decree and Order, or until the

26   injunctive relief contemplated by this Order is completed, whichever occurs later. The Court shall

27   retain jurisdiction of this action to enforce provisions of this Order for twenty‐four (24) months

28
                                           CONSENT DECREE AND ORDER
                                                    Page 3 of 4
1    after the date of this Consent Decree, or until the relief contemplated by this Order is completed,

2    whichever occurs later.

3           SEVERABILITY:

4           12.     If any term of this Consent Decree and Order is determined by any court to be

5    unenforceable, all other terms of this Consent Decree and Order shall nonetheless remain in full

6    force and effect.

7           SIGNATORIES BIND PARTIES:

8           13.     Signatories on the behalf of the Parties represent that they are authorized to bind

9    the Parties to this Consent Decree and Order. This Consent Decree and Order may be signed in

10   counterparts and a facsimile or e‐mail signature shall have the same force and effect as an original

11   signature.

12          14.     Electronic signatures may also bind the Parties and/or their representative(s) as set

13   forth in all applicable Local Rules. The undersigned counsel for Plaintiff does hereby attest that all

14   electronic signatures are affixed only with the express written permission of the signatory.

15   Respectfully Submitted,

16

17   Dated: August 20, 2019               CENTER FOR DISABILITY ACCESS
18
                                          By:
19                                                Phyl Grace, Esq.
                                                                            *Counsel's signatures on
20                                                Attorneys for Plaintiff   Consent Decree and
                                                                            Proposed Order filed
     Dated: August 20, 2019               SAGE LAW PARTNERS, PC             08-28-19 (DE 46)
21

22                                        By:
                                                  Darrel C. Menthe
23
                                                  Attorney for Defendant
24
     IT IS SO ORDERED.
25

26   Dated: September 6, 2019
27                                               Honorable R. Gary Klausner
                                                 United States District Judge
28

                                          CONSENT DECREE AND ORDER
                                                Page 4 of 4
